Case 1:19-cv-05499-AJN Document 18 fied oweato Page ror eS y

  

|
|
\
|
|

i

{

}
tad
rf
te

f

i

JAN 2 8 2020 i.

JAMES E. JOHNSON THE CITY OF NEW YorK. ~ CHRISTOPHER .G.

Corporation Counsel Senior Counsel

LAW DEPARTMENT Phone: 212-356-5044

Fax: (212) 356-3509
100 CHURCH STREET carko@law.nye.gov

NEW YORK, NY 10007
January 24, 2020

VIA ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

 

The Initial Pretrial Conference in this matter
is hereby rescheduled to February 14, 2020
at 3:45 p.m.

 

 

 

Re: Malik Stewart, a/k/a/, Daniel Jones v. City of New York, et al.,
19 Civ. 5499 (AJN)

Your Honor:

I am a Senior Counsel in the New York City Law Department, attorney for
defendants City of New York, Lorraine Ramos, David Callan, and Julio Tavarez in this action. I
regarding the Court’s Order of January 24, 2020 scheduling an initial conference for February
21, 2020 at 3:45 p.m.

I will be commencing trial on February 18, 2020 in the matter of Miller v.
Terrillion, 16 CV 52 (ENV)(RLM) in the Eastern District of New York before the Hon. Eric N.
Vitaliano. The trial may not be completed by February 21, 2020. Accordingly, I respectfully
request that the initial conference in this matter be rescheduled to February 26, February 28, or
any day the week of March 2. This is the first request to adjourn the initial conference in this
matter and it is made with plaintiffs consent.

I thank the Court for its time and consideration of this request.

Respectfully submitted,

Christopher G. Arko
Senior Counsel

cc: VIA ECF
Samuel C. DePaola, Esq.
Attorney for Plaintiff

 

 

\
HOW ALISON JONATHAN

HMO STATES MUOTRICT HIDGE

 

 
